                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF VIRGINIA
                                             ROANOKE DIVISION
    DENIS RIVERA,
         Plaintiff,                                                 Civil Action No. 7:19 -cv-00346

    v.                                                              ORDER

    RANDALL C. MATHENA, ET AL,                                      By:     Robert S. Ballou.
         Defendant(s).                                                      United States Magistrate Judge




           This matter is before the court upon a request by an attorney for a telephonic conference with the

plaintiff in this case. The plaintiff’s custodian is requested to have:



                                                  DENIS RIVERA, #1125686

available to speak with the attorney on Tuesday, December 3, 2019 at 9:00 am1 so that the plaintiff and the

attorney may discuss the case. A representative of the facility shall correspond directly with the attorney to

setup the telephonic conference. The contact information of the attorney will be provided to the facility by

the Clerk’s Office.

           The Clerk shall send a copy of this order to the attorney(s), the parties, and plaintiff’s custodian.

           ENTER: This 26th day of November, 2019.



                                                                  s/ Robert S. Ballou__________
                                                                  United States Magistrate Judge




1
    Or at another time mutually agreed upon by the attorney and the facility staff.


    Case 7:16-cv-00346-JPJ-RSB Document 82 Filed 11/26/19 Page 1 of 1 Pageid#: 1226
